Citation Nr: 0520097	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypertensive and 
arteriosclerotic heart disease with unstable angina, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

In a May 2001 decision, the Board denied the veteran's claim, 
and he subsequently appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2002, the Court reversed the Board's decision and ordered a 
remand of the veteran's claim for the assignment of an 
evaluation of not less than 60 percent for the service-
connected hypertensive and arteriosclerotic heart disease and 
an appropriate effective date for the assignment of a 60 
percent evaluation.  

Subsequently, in October 2003, the Board remanded this case 
back to the RO for further action.  Upon further 
consideration, however, the Board (in separate actions issued 
in February 2004) vacated the October 2003 remand and 
effectuated the 60 percent evaluation as of March 9, 1998.

Following this Board action, the veteran further pursued his 
appeal with the Court.  In October 2004, the Court granted a 
joint remand of the veteran and the Secretary of Veterans 
Affairs (Secretary) to vacate the February 2004 decision to 
the extent that an evaluation in excess of 60 percent had not 
been granted.  The Board then remanded this case back to the 
RO in December 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Recent cardiovascular examination findings include a 
workload to 6.7 METs, an ejection fraction of no less than 50 
percent, and no evidence of congestive heart failure.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
hypertensive and arteriosclerotic heart disease, with 
unstable angina, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Codes 7005, 7007, 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his service-
connected disorder.  There is no indication from the record 
of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App.103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a November 1970 rating decision, the RO granted service 
connection for cardiomegaly based upon in-service treatment, 
and a zero evaluation was assigned as of June 1970.  In May 
1973, the veteran's disability evaluation was increased to 30 
percent disabling, effective May 1973, in view of evidence of 
easy fatigability signifying an increase in disability.  In 
October 1997, the RO granted service connection for 
hypertensive cardiovascular disease and recharacterized the 
service-connected disorder, still evaluated as 30 percent 
disabling, as hypertensive cardiovascular disease with 
cardiomegaly.

VA medical records dated December 1998 show that the veteran 
was hospitalized due to chest pain and blurred vision.  An 
examination failed to reveal any acute ischemic event.  The 
veteran was diagnosed with unstable angina and was started on 
a Heparin protocol and antihypertensive medications.  
According to the records, the veteran was free of chest pain 
and stable once he began the protocol and medications.  Also, 
a January 1999 record indicates that the veteran reported 
experiencing episodes of angina with occasional blurred 
vision, but without palpitations, shortness of breath, or leg 
edema.  An examination showed clear lungs and was negative 
for murmurs or gallop.

During a January 1999 VA heart examination, the veteran 
reported a history of cardiomegaly and hypertension.  He also 
described dyspnea on exertion, fast walking, and lifting 
moderately heavy objects, as well as chest pain and 
congestive heart failure.  The examination revealed blood 
pressure of 160/80, 146/84, and 156/92.  No evidence of 
jugular venous distention was found, and the veteran's lungs 
were clear.  Moreover, an examination of the heart showed 
normal sinus rhythm and left ventricular hypertrophy.  No 
murmurs or gallops were shown.  A multigated cardiac blood 
pool study revealed adequate left ventricular function, with 
an ejection fraction of 50 percent and mildly to moderately 
impaired right ventricle contractility.  The examiner 
diagnosed hypertensive cardiovascular disease, with left 
ventricular hypertrophy.

The veteran testified during a July 1999 VA hearing that he 
had chest pain, a burning sensation, and fatigue upon 
climbing stairs.  

According to a June 2000 VA heart examination report, the 
veteran reported a history of unstable angina and 
hypertension.  He further complained of chest pain at rest 
and with mild exertion.  The examiner also noted that she had 
reviewed the VA medical records from the veteran's two 
admissions to the medical center, in December 1998 and March 
2000, as well as a "myocardial perfusion SPEC with 
thallium" from April 2000, which revealed a small fix 
perfusion defect on distal anteroapical wall of the left 
ventricle without signs of reversible ischemia and with 7 
METs achieved.  The examination revealed blood pressure of 
170/90 and 160/90, and no jugular venous distention, edema, 
or cyanosis were found.  Moreover,  no evidence of congestive 
heart failure or signs of ischemia was noted.  An EKG 
revealed sinus bradycardia and left ventricular hypertrophy.  
The examiner diagnosed hypertensive and arteriosclerotic 
heart disease and unstable angina.

Following the Board's May 2001 denial, the Court, in October 
2002, reversed and remanded the Board's decision with 
instructions to assign a 60 percent evaluation in view of 
evidence of an ejection fraction of 50 percent.  

Subsequently received VA medical records, dated from July to 
December of 2002, contain notations of hypertension, angina 
pectoris, and coronary arteriosclerosis.  During this time, 
however, the veteran was primarily treated for glaucoma.  

During his February 2005 VA heart examination, the veteran 
reported a history of angina pectoris but no history of a 
myocardial infarction.  A Thallium GXT from February 2005 was 
negative for ischemia, with 6.7 METs achieved.  Blood 
pressure readings were 150/86 and 148/85.  The chest was 
symmetric to expansion, and the lungs were essentially clear 
to auscultation.  The heart had a regular rhythm.  Chest x-
rays revealed mild aortic atherosclerosis.  A MUGA scan 
revealed adequate biventricular function and an ejection 
fraction of 64 percent.  The examiner, who reviewed the 
claims file, diagnosed hypertensive vascular disease, with no 
evidence of congestive heart failure or left ventricular 
systolic dysfunction.  The MUGA scan was noted to be normal.  
Although the veteran complained of shortness of breath and 
chest pain on minimal efforts, his testing results were 
inconsistent with his alleged symptomatology.  As such, his 
clinical picture was consistent with hypertensive vascular 
disease and not either atherosclerotic heart disease or 
hypertensive heart disease.

The RO has evaluated the veteran's disorder under 38 U.S.C.A. 
§ 4.104, Diagnostic Codes 7007 and 7101.

Under Diagnostic Code 7007, in cases of hypertensive heart 
disease, a 60 percent evaluation is assigned in cases of more 
than one episode of acute congestive heart failure in the 
past year; a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
assigned for chronic congestive heart failure; a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  The Board 
notes that these same criteria are in effect for Diagnostic 
Code 7005, which concerns arteriosclerotic heart disease 
(coronary artery disease).

Under Diagnostic Code 7101, a 60 percent evaluation for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is warranted in cases of diastolic 
pressure of predominantly 130 or more.  This is the maximum 
available evaluation under this section.

In this case, the evidence of record does not support a 
higher evaluation under any of the listed diagnostic code 
sections.  Here, the evidence shows a workload to 6.7 METs, 
an ejection fraction of no less than 50 percent, and no 
evidence of congestive heart failure.  This evidence falls 
well short of the findings required for an evaluation in 
excess of 60 percent.

The Board also finds no basis for separate compensable 
evaluations for hypertension and hypertensive heart disease.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pursuant 
to the Board's December 2004 remand instructions, the 
examiner who conducted the February 2005 VA examination 
addressed the exact classification of the veteran's 
cardiovascular disorder.  The examiner, who reviewed the 
claims file, found that the veteran had hypertensive vascular 
disease, with no evidence of congestive heart failure or left 
ventricular systolic dysfunction given the specific 
examination findings (e.g., a normal MUGA examination).  In 
the absence of multiple diagnoses, the Board finds no basis 
for separate evaluations for essential hypertension and heart 
disease.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
hypertensive and arteriosclerotic heart disease with unstable 
angina, currently evaluated as 60 percent disabling, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected cardiovascular disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
hypertensive and arteriosclerotic heart disease with unstable 
angina, currently evaluated as 60 percent disabling, is 
denied.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


